DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fontana (US-6145780). Regarding Claim 1, Fontana discloses a system for using a cable reel apparatus, comprising: providing components of a separable cable reel for assembly of a cable reel apparatus 12, the components of the separable cable reel including, a first frame (inner surface of left 23 and left 19), a second frame (inner surface of right 23 and right 19), the second frame being separate from the first frame, a first flange 32 configured to engage the first frame, the first flange having an inner side (side of 32 from which 29 extends) and an outer side (side facing left 23 and 19), the outer side of the first flange .

Regarding Claim 2, Fontana discloses comprising assembling the cable reel apparatus by releasably coupling the first and second flanges such that the respective inner sides thereof face one another to support the pre-wound, reel-less coil of cable therebetween along a central longitudinal axis (dash-dot line in Figure 5) of the separable cable reel (see Figures 4-5 and steps 1-4 of Figure 8) (Figures 1-8).

Regarding Claim 3, Fontana discloses disassembling the cable reel apparatus by decoupling the first and second flanges (see Figures 4-5 and steps 1-4 of Figure 8) (Figures 1-8).

Regarding Claim 4, Fontana discloses a bag (11 is a bag with rigid sides) having a base 31 and a cover 13, wherein the bag is sized to hold the cable reel apparatus when assembled (Figures 1-8).

Regarding Claim 5, Fontana discloses the base of the bag has a cable payout opening (between 13 and 35) sized for dispensing cable from the cable reel apparatus (Figures 1-8).



Regarding Claim 7, Fontana discloses the geometry of the first and second frames is substantially square (inner surface of 23 is substantially square despite the cutoff corners) (Figures 1-8).

Regarding Claim 8, Fontana discloses each of the first and second flanges has a substantially disc shape, and the disc shape is smaller than the geometry of the respective first and second frames (Figures 1-8).

Regarding Claim 9, Fontana discloses at least one of the first and second flanges includes a hub portion 29 that is receivable in an inner diameter of the prepackaged, pre-wound, reel-less coil of cable (see Figure 4 and steps 1-4 of Figure 8) (Figures 1-8).

Regarding Claim 10, Fontana discloses the hub portion extends transversely from the inner side of the at least one of the first and second flanges (see Figures 4-5) (Figures 1-8).

Regarding Claim 11, Fontana discloses the hub portion is an elongated wall (see Figures 4-5) (Figures 1-8).

Regarding Claim 12, Fontana discloses the first flange in one piece and the second flange is one piece (see Figures 4-5) (Figures 1-8).



Regarding Claim 14, Fontana discloses a system for using a cable reel apparatus, comprising: 3 111429.00374/124092265v.1Application No.: 17/073,449Docket No.: 111429.00374 providing components of a separable cable reel for assembly of a cable reel apparatus 12, the components of the separable cable reel including, a first frame (inner surface of left 23 and left 19), a second frame (inner surface of right 23 and right 19), the second frame being separate from the first frame, a first flange 32 having an inner side (side from which 29 extends) and an outer side (side facing left 23 and left 19), the first flange being configured for engaging the first frame such that the outer side of the first flange faces the first frame, and the first flange having a first hub portion 29 on the inner side of the first flange, and a second flange 30 having an inner side (side from which 29 extends) and an outer side (side facing right 23 and right 19), the second flange being configured for engaging the second frame such that the outer side of the second flange faces the second frame, and the second flange having a second hub portion 29 on the inner side of the second flange; and providing a pre-wound, reel-less coil 15 of cable (see Figures 4-5 and steps 1-2 of Figure 8) that is separate from the separable cable reel, and wherein the first and second hub portions are sized to fit within the inner diameter of the coil of cable and are configured to releasably couple (via 39,40,41,42) with one another to form a hub member for supporting the pre-wound, reel-less coil of cable between the first and second flanges (Figures 1-8).

Regarding Claim 15, Fontana discloses the pre-wound, reel-less coil of cable is prepackaged with plastic wrap (see step 1 of Figure 8) (Figures 1-8).



Regarding Claim 18, Fontana discloses the first flange and the first hub portion are one-piece and the second flange and the second hub portion are one-piece (see Figures 4-5) (Figures 1-8).

Regarding Claim 19, Fontana discloses assembling the cable reel apparatus by releasably coupling the first and second hub portions to form a hub member to support the pre- wound, reel-less coil of cable therebetween along a central longitudinal axis (dot-dash line in Figure 5) of the separable cable reel (see Figures 4-5 and steps 1-4 of Figure 8) (Figures 1-8).

Regarding Claim 20, Fontana discloses disassembling the first and second hub portions (see Figures 4-5) (Figures 1-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana (US-6145780) in view of Eisele (DE-4001250). Regarding Claim 16, Fontana discloses the system of claim 14, as advanced above, but does not expressly disclose the first hub portion has an inner friction surface and the second hub portion has an outer friction surface such that when the first and second hub portions are engaged, a friction fit is formed therebetween.
However, Eisele teaches a collapsible spool comprising a first hub portion 8 and a second hub portion 7 are releasably coupled by a friction fit (depicted in Figure 2); and the first hub portion has an inner friction surface (inner surface of 10 and surface of 12) and the second hub portion has an outer friction surface (outer surface of 9 and surface of 11) (depicted in Figure 2 and described in paragraphs [0020]-[0022]) (Figures 1-5). It would have been obvious to use the friction fit and surfaces of Eisele to connect the elongated wall and truncated wall of Fontana to simplify the connection and to make it quicker and easier to connect and disconnect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/073,446 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-3 are broader in scope than the reference application claim. Therefore, the reference application claim contains all the limitations of the instant claims with some additional limitation. Despite the additional limitations, the reference application claims renders the instant claims unpatentable under double patenting.


Claims 14, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,913,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower in scope than the instant claims, and therefore, contain all the limitations of the instant claims with additional limitations. Despite the additional limitations, the patent claims render the instant claims unpatentable under double patenting.

Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-15 of copending Application No. 17/073471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the reference application claims. As such the reference application claims have all the limitations of the instant claims with additional limitations. Despite the additional limitations in the reference claims, the reference claims render the instant claims unpatentable under double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619